     Case 2:20-cv-00622-KJM-DB Document 25 Filed 06/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WALTER PERSON,                                    No. 2:20-cv-00622 KJM DB P
12                        Plaintiff,
13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    SUZANNE PEERY, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C.

18   §1983. The court has determined that this case will benefit from a settlement conference.

19   Therefore, this case will be referred to Magistrate Judge Carolyn K. Delaney to conduct a

20   settlement conference on September 13, 2021 at 9:30 a.m. The settlement conference will be

21   conducted by video conference.

22          The court will issue a separate order and writ of habeas corpus ad testificandum to secure

23   plaintiff’s video presence in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. The stay in this action is extended through September 13, 2021.

26          2. This case is set for a settlement conference before Magistrate Judge Carolyn K.

27                Delaney on September 13, 2021 at 9:30 a.m. The settlement conference will be

28                conducted by video conference.
                                                       1
     Case 2:20-cv-00622-KJM-DB Document 25 Filed 06/09/21 Page 2 of 3


 1          3. The court will issue a writ of habeas corpus ad testificandum to secure plaintiff’s

 2              video presence at the settlement conference.

 3          4. Parties are instructed to have a principal with full settlement authority present at the

 4              Settlement Conference or to be fully authorized to settle the matter on any terms. The

 5              individual with full authority to settle must also have “unfettered discretion and

 6              authority” to change the settlement position of the party, if appropriate. The purpose

 7              behind requiring the attendance of a person with full settlement authority is that the

 8              parties’ view of the case may be altered during the face to face conference. An

 9              authorization to settle for a limited dollar amount or sum certain can be found not to

10              comply with the requirement of full authority to settle1.

11          5. Parties are directed to submit confidential settlement statements no later than

12              September 6, 2021 to ckdorders@caed.uscourts.gov. Plaintiff shall mail his

13              confidential settlement statement Attn: Magistrate Judge Carolyn K. Delaney, USDC

14              CAED, 501 I Street, Suite 4-200, Sacramento, California 95814 so it arrives no later

15              than August 30, 2021. The envelope shall be marked “CONFIDENTIAL

16              SETTLEMENT STATEMENT.” Parties are also directed to file a “Notice of

17              Submission of Confidential Settlement Statement” (See L.R. 270(d)).

18

19
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has
     the authority to order parties, including the federal government, to participate in mandatory
20   settlement conferences… .” United States v. United States District Court for the Northern
     Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad
21   authority to compel participation in mandatory settlement conference[s].”). The term “full
22   authority to settle” means that the individuals attending the mediation conference must be
     authorized to fully explore settlement options and to agree at that time to any settlement terms
23   acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653
     (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th
24   Cir. 1993). The individual with full authority to settle must also have “unfettered discretion and
     authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l.,
25   Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l.,
26   Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a
     person with full settlement authority is that the parties’ view of the case may be altered during the
27   face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
     amount or sum certain can be found not to comply with the requirement of full authority to settle.
28   Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                          2
      Case 2:20-cv-00622-KJM-DB Document 25 Filed 06/09/21 Page 3 of 3


 1             6. Settlement statements should not be filed with the Clerk of the Court nor served on

 2                   any other party. Settlement statements shall be clearly marked “confidential” with

 3                   the date and time of the settlement conference indicated prominently thereon.

 4             7. The confidential settlement statement shall be no longer than five pages in length,

 5                   typed or neatly printed, and include the following:

 6                   a. A brief statement of the facts of the case.

 7                   b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 8                        which the claims are founded; a forthright evaluation of the parties’ likelihood of

 9                        prevailing on the claims and defenses; and a description of the major issues in

10                        dispute.

11                   c. A summary of the proceedings to date.

12                   d. An estimate of the cost and time to be expended for further discovery, pretrial, and

13                        trial.

14                   e. The relief sought.

15                   f. The party’s position on settlement, including present demands and offers and a

16                        history of past settlement discussions, offers, and demands.

17                   g. A brief statement of each party’s expectations and goals for the settlement

18                        conference, including how much a party is willing to accept and/or willing to pay.

19                   h. If the parties intend to discuss the joint settlement of any other actions or claims

20                        not in this suit, give a brief description of each action or claim as set forth above,
21                        including case number(s) if applicable.

22             Dated: June 8, 2021
23

24

25

26
27
     DB:14
28   DB:1/Orders/Prisoner/Civil.Rights/R/pers0622.adr.settlement

                                                                   3
